Citation Nr: 0127137	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  00-01 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of hallux valgus of the left great toe, currently 
rated 10 percent disabling.  

2.  Entitlement to an increased rating for hallux valgus of 
the right great toe, currently rated 10 percent disabling.  

3.  Entitlement to an increased rating for chronic dermatitis 
of the scalp and buttocks, currently rated 10 percent 
disabling.  

4.  Entitlement to a compensable rating for papilledema of 
the eyes, consistent with chronic pseudotumor cerebri.  

5.  Entitlement to a compensable rating for a chronic vaginal 
infection disorder.  

6.  Entitlement to service connection for a cyst in the left 
side of the mouth.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from September 1989 
to December 1997.  Her appeal comes before the Board of 
Veterans' Appeals (Board) from August 1998 and January 2000 
rating decisions by the Department of Veterans Affairs (VA) 
Montgomery, Alabama, Regional Office (RO).  

At a March 2001 Regional Office hearing, the appellant raised 
the issues of entitlement to service connection for a back 
disorder and an acquired psychiatric disorder.  Following the 
hearing, the hearing officer issued a decision later in March 
2001 that granted service connection for a back disorder and 
depression and awarded a 10 percent rating for each 
disability.  As the record does not show that the appellant 
has elected to appeal those ratings, there are no issues 
pertaining to the service-connected back and psychiatric 
disorders currently before the Board for appellate 
consideration.  

The issues of entitlement to a compensable rating for chronic 
vaginal infection disorder and entitlement to service 
connection for a cyst in the left side of the mouth are the 
subjects of a remand that follows the Board's decision as to 
the other issues on appeal.  


FINDINGS OF FACT

1.  The appellant's postoperative residuals of hallux valgus 
of the left great toe are manifested by pain and tenderness, 
along with a well-healed scar.  

2.  The appellant's hallux valgus of the left great toe is 
productive of pain.  

3.  The appellant's chronic dermatitis of the scalp and 
buttocks is shown to be manifested by scattered, excoriated 
inflammation pustules with lichenification and some 
hyperpigmented scars and scabs on the buttocks.  

4.  The appellant's papilledema of the eyes was manifested by 
best corrected visual acuity of 20/30 in the right eye and 
20/50-1 in the left eye at a May 1998 VA examination, and is 
currently manifested by best corrected visual acuity of 20/30 
in the right eye and 20/60 in the left eye.  


CONCLUSIONS OF LAW

1.  A rating greater than 10 percent for postoperative 
residuals of hallux valgus of the left great toe is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. Part 4, Diagnostic Code 5280 (2001).  

2.  A rating greater than 10 percent for hallux valgus of the 
right great toe is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4, Diagnostic Code 
5280 (2001).  

3.  A rating greater than 10 percent for chronic dermatitis 
of the scalp and buttocks is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
Diagnostic Code 7806 (2001).  

4. The criteria for a 10 percent rating for papilledema of 
the eyes are met from
December 23, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp 2001); 38 C.F.R. Part 4, Diagnostic Code 6079 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that her service-connected hallux 
valgus of the left and right great toes, chronic dermatitis 
of the scalp and buttocks, and papilledema of the eyes are 
more severely disabling than currently evaluated, and that, 
therefore, each disability warrants a higher rating.  She 
provided testimony at a March 2001 Regional Office hearing 
concerning the disability she experiences with each of the 
above disorders.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law by 
the President on November 9, 2000, and it redefined the 
obligations of VA with respect to the duty to assist.  The 
Board has reviewed the appellant's claims of entitlement to 
increased ratings for hallux valgus condition of the left and 
right great toes, chronic dermatitis of the scalp and 
buttocks, and chronic vaginal infection disorder, and 
papilledema of the eyes in light of recently promulgated 
regulations by VA concerning its duty to assist under the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The Board 
finds that the duties to assist provided under the new 
statute and regulations have been fulfilled in that the 
appellant's service medical records and VA medical records 
have been associated with the claims file, and she has not 
indicated the existence of any additional evidence that might 
be pertinent to those claims.  Additionally, the December 
1999 and March 2000 Statements of the Case, along with the 
January 2000 and March 2001 Supplemental Statements of the 
Case, informed her of what evidence was needed to demonstrate 
that the hallux valgus condition of the left and right great 
toes, chronic dermatitis of the scalp and buttocks, and 
papilledema of the eyes warranted higher ratings, and she was 
provided ample opportunity and time to submit evidence.  She 
was also able to present testimony at a March 2001 Regional 
Office hearing.  Therefore, the Board concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

I.  Postoperative Residuals of Hallux
    Valgus of the Left Great Toe

Service medical records show that the appellant was noted to 
have severe pes planus with mild hallux valgus, asymptomatic, 
at her June 1989 entrance medical examination.  Subsequently 
dated records show that she was treated on several occasions 
for complaints of bilateral foot pain, as well as for chronic 
bilateral arch pain.  A May 1995 record indicated that she 
had experienced pain with bunions for a month and that mild 
bilateral hallux valgus was diagnosed.  Bilateral hallux 
valgus with callus formation was noted in September 1995, and 
bilateral staged 2 hallux valgus was reported in November 
1995.  In May 1996, she underwent left foot surgery that 
consisted of a modified McBride bunionectomy, closing base 
wedge, and osteotomy of the first metatarsal.  An August 1996 
record noted pain along the well-healed suture scar on the 
left foot.  A December 1996 Medical Board report indicated 
that there was degenerative joint disease in the left first 
metatarsal joint and symptomatic degenerative joint disease 
bilaterally with hallux limits.  A May 1997 Physical 
Evaluation Board report noted status post osteotomies of the 
first metatarsal phalangeal joints with symptomatic 
degenerative joint disease, secondary to bunion formation and 
hallux adductovalgus formation.  Bilateral pes planus was 
diagnosed in June 1997.  

At a May 1998 VA medical examination, the appellant gave a 
history of a bunionectomy on the left great toe in May 1996, 
and she reported fallen arches that required her to wear 
orthotics.  She stated that her feet hurt and became tired 
with prolonged standing and that she would soaked them and 
elevate them when sitting.  She demonstrated a normal gait 
and posture.  Musculoskeletal evaluation revealed a well-
healed scar over the left great toe from previous surgery for 
hallux valgus deformity, with tenderness noted over the toe.  
Toe walking was slightly painful, but there were no other 
gait abnormalities.  Tenderness noted over the plantar aspect 
of the left foot was considered consistent with plantar 
fasciitis.  X-rays of the feet revealed evidence of a 
bunionectomy on the left with demonstration of two screws 
through the left metatarsal bone.  The diagnoses included 
residuals of hallux valgus deformity surgery on the left 
great toe.  Subsequently dated VA outpatient records show 
treatment for pain in the feet in January and February 2001.  

Service connection was granted for postoperative residuals of 
hallux valgus of the left great toe by an August 1998 rating 
decision, which awarded a 10 percent rating under Diagnostic 
Code 5280 from December 23, 1997.  

For unilateral hallux valgus, a 10 percent rating is assigned 
for resection of metatarsal head, or if there is severe 
disability that is equivalent to amputation of great toe.  
38 C.F.R. § 4.71a, Diagnostic Code 5280.  Because the 
appellant's left toe disability is already assigned a 10 
percent rating, she is already in receipt of the highest 
schedular rating available for hallux valgus.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the appellant complains of pain and tenderness 
associated with her left great toe, the Board does not find 
that such pain and tenderness has resulted in functional 
disability in excess of that contemplated in the 10 percent 
evaluation already assigned.  The evidence indicates that she 
has a normal gait and posture.  Additionally, the evidence 
indicates that she has pes planus that causes problems with 
her feet.  Hence, the Board does not find that a higher 
disability evaluation is warranted for the appellant's 
postoperative residuals of hallux valgus of the left great 
toe on the basis of functional impairment.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and assigned a 10 percent evaluation for her 
postoperative residuals of hallux valgus of the left great 
toe by the August 1998 rating decision, and her current 
appeal was based on that rating, the Board must consider 
staged ratings under Fenderson.  However, as that 10 percent 
rating was the highest possibly for hallux valgus, a staged 
rating is not warranted for the postoperative residuals of 
hallux valgus of the left great toe.  

II.  Hallux Valgus of the Right Great Toe

As noted above, the appellant was treated on several 
occasions during service for bilateral foot pain, with 
bilateral hallux valgus noted.  Symptomatic degenerative 
joint disease with hallux limits was reported by the December 
1996 Medical Board, while the May 1997 Physical Evaluation 
Board report noted status post osteotomies of the first 
metatarsal phalangeal joints with symptomatic degenerative 
joint disease, secondary to bunion formation and hallux 
adductovalgus formation.  An August 1997 record reported 
hallux valgus deformity on the right.  

At the May 1998 VA examination, the appellant indicated that 
her right great toe bunion was becoming worse.  Physical 
examination revealed a normal gait and posture, and mild 
hallux valgus over the right great toe.  X-rays of the feet 
showed hallux valgus deformity of the right foot.  Additional 
postservice medical evidence shows treatment for pain in the 
feet in January and February 2001.  

Service connection was granted for hallux valgus of the right 
great toe by the August 1998 rating decision, which awarded a 
10 percent rating under Diagnostic Code 5280 from December 
23, 1997.  

For unilateral hallux valgus, a 10 percent rating is assigned 
for resection of metatarsal head, or if there is severe 
disability that is equivalent to amputation of great toe.  
38 C.F.R. § 4.71a, Diagnostic Code 5280.  As the appellant's 
right toe disability is already assigned a 10 percent rating, 
she is already in receipt of the highest schedular rating 
available for hallux valgus.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, and the holding in DeLuca.  While 
the appellant complains of pain associated with her right 
great toe, the Board does not find that such pain has 
resulted in functional disability in excess of that 
contemplated in the 10 percent evaluation already assigned.  
The evidence indicates that she has a normal gait and 
posture.  Additionally, the evidence also indicates that pes 
planus causes problems with her feet.  Hence, the Board does 
not find that a higher disability evaluation is warranted for 
the appellant's right great toe disability on the basis of 
functional impairment.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and assigned a 10 percent evaluation for her 
hallux valgus of the right great toe by the August 1998 
rating decision, and her current appeal was based on that 
rating, the Board must consider staged ratings under 
Fenderson.  However, as that 10 percent rating was the 
highest possible for hallux valgus, a staged rating is not 
warranted for the hallux valgus of the right great toe.  

III.  Chronic Dermatitis of the Scalp and Buttocks

Service medical records show that the appellant was treated 
on several occasions for skin problems involving her scalp 
and buttocks.  Impressions pertaining to the scalp included 
scalp folliculitis and eczema, while the recurring rash in 
the buttocks area was considered to possibly represent herpes 
simplex virus among other disorders.  An addendum to the 
December 1996 Medical Board report noted that physical 
examination had revealed numerous follicular papules and 
pustules on the scalp and scattered follicular papules and 
nodules with overlying hyperpigmentation of the buttocks, 
with the impression being folliculitis.  Another addendum to 
the Medical Board report indicated that the appellant had 
received treatment for approximately one year for complaints 
of tender lesions that would occur in the buttocks near the 
superior gluteal cleft, and that physical examinations had 
consistently shown healing or open shallow ulcers or 
erosions, that generally surrounded the area of the superior 
gluteal cleft.  A March 1997 addendum to the Medical Board 
report indicated that the appellant had mild atopic eczema on 
the scalp that was considered likely herpes simplex virus II.  
A May 1997 biopsy of the rash on the buttocks revealed 
superficial and deep perivascular dermatitis with focal 
epidermal necrosis.  An October 1997 impression was chronic 
dermatitis in the gluteal cleft.  

At the May 1998 VA examination, the appellant gave a history 
of recurrent rashes in the lower abdomen, buttocks, and 
pilonidal area, as well as in the scalp area, but indicated 
that there was no history of bald patches in the scalp.  She 
stated that she had no current rash in the scalp area.  On 
evaluation of the scalp, no patches of alopecia were noted, 
nor were there any follicular lesions or any other kind of 
lesions noted.  Some hyperpigmented scars and scabs were seen 
in the buttocks and pilonidal areas, along with mild 
irritation and redness in the pilonidal and both inguinal 
areas.  No other skin lesions were found.  The diagnoses 
included possible herpes simplex virus rash of the buttocks 
and pilonidal areas.  

VA outpatient records show treatment for a buttocks rash in 
September 2000 and January 2001.  Excoriated, scattered, 
inflammatory pustules with lichenification in January 2001 
were diagnosed as chronic furunculosis and chronic lichen 
simplex.  

Service connection was granted for chronic dermatitis of the 
scalp and buttocks by a January 2000 rating decision, which 
awarded a noncompensable rating under Diagnostic Code 7806 
from September 29, 1999.  In a March 2001 decision, the 
hearing officer granted a 10 percent rating for the 
appellant's skin disorder and assigned an effective date of 
December 23, 1997.  

When eczema is manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant, a 50 percent 
evaluation is assigned.  If there is constant exudation or 
itching, extensive lesions, or marked disfigurement, a 30 
percent evaluation is assigned.  With exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area, eczema is assigned a 10 percent evaluation.  When 
eczema has slight, if any, exfoliation, exudation or itching, 
if on a non-exposed surface or small area, a noncompensable 
evaluation is assigned.  38 C.F.R. § 4.118, Diagnostic Code 
7806.  

As the May 1998 VA examination did not reveal any evidence of 
skin problems in the scalp area, and the clinical findings 
pertaining to the buttocks area do not indicate the presence 
of constant exudation or itching, extensive lesions, or 
marked disfigurement, the Board is unable to identify a basis 
to grant a rating greater that 10 percent for the appellant's 
chronic dermatitis of the scalp and buttocks.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection for her chronic dermatitis of the scalp and 
buttocks by a January 2000 rating decision and has continued 
to appeal the rating assigned for that disorder, even after 
the Hearing Officer granted a 10 percent rating effective 
from her date of discharge from service, the Board must 
consider staged ratings under Fenderson.  However, the 
evidence since service does not show that the dermatitis of 
the scalp and buttocks has been manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  Therefore, staged ratings for the appellant's 
dermatitis of the scalp and buttocks are not warranted.  

IV.  Papilledema of the Eyes

Initially, the Board notes that a January 2000 rating 
decision granted service connection for papilledema of the 
eyes consistent with pseudotumor cerebri.  But, in his March 
2001 decision, the hearing officer considered the disability 
to be papilledema of the left eye, stating that the evidence 
showed that the papilledema had only been present in the left 
eye both in service and afterwards.  However, upon review of 
the medical evidence, the Board finds that the hearing 
officer misread the evidence, which does, in fact, show that 
the appellant was treated in service, and has been diagnosed 
since service, for papilledema of both eyes.  Therefore, the 
Board finds that the appellant is correctly service connected 
for papilledema of the eyes, consistent with pseudotumor 
cerebri, and that disability will be evaluated by the Board 
in this decision.  

Service medical records show that the appellant had a foreign 
body removed from her left eye in February 1990.  She was 
treated for conjunctivitis in May 1993.  Papilledema 
(probable pseudotumor) was noted in September 1997 and was 
described as apparently chronic and asymptomatic.  Records 
dated in October 1997 showed a diagnosis of probable 
pseudotumor, a subsequent complaint of difficulty with night 
driving due to the papilledema, which was assessed as 
pseudotumor cerebri, and a diagnosis of pseudotumor cerebri 
with optic neuropathy in the left eye.  Pseudotumor cerebri 
was also diagnosed in January 1998.  

At the May 1998 VA medical examination, the appellant's best 
corrected visual acuity was 20/30 in the right eye and 20/50-
1 in the left eye.  Extraocular movements were unremarkable, 
and the pupils were equal and reactive to light.  

The appellant also underwent a VA eye examination in May 
1998, at which time she gave a history of having a metallic 
foreign body removed from the right eye, after which the eye 
resolved without complications and stated that she 
experienced decreased night vision.  She indicated that the 
vision in her left eye had been reduced since birth.  
Diplopia was negative and visual fields were full to 
confrontation.  Ophthalmoscopy findings included mild 
papilledema, greater in the left eye with elevation, 
extending to the retina, no hemorrhages, clear macula, and 
flat retina 360.  Corrected distant visual acuity was 20/20 
for the right eye and 20/40 for the left eye.  The diagnoses 
were refractive amblyopia, secondary to anisometropia, and 
mild papilledema, greater in the left eye, consistent with 
chronic pseudotumor cerebri.  

VA outpatient records show that visual acuity testing in 
September 2000 revealed that the appellant's best corrected 
distant vision was 20/30 for the right eye and 20/60 for the 
left eye.  

Service connection was granted for papilledema of the eyes 
consistent with pseudotumor cerebri by the January 2000 
rating decision, which awarded a noncompensable rating under 
Diagnostic Code 6079 from September 29, 1999.  In his March 
2001 decision, the hearing officer made December 23, 1997, 
the effective date for the grant of service connection for 
the appellant's eye disorder.  

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  Snellen's 
test type or its equivalent will be used.  Mydriatics should 
be routine, except when contraindicated.  Funduscopic and 
ophthalmological findings must be recorded.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  Also, if there exists 
a difference of more than 4 diopters of spherical correction 
between the two eyes, the best possible visual acuity of the 
poorer eye without glasses, or with a lens of not more than 4 
diopters difference from that used with the better eye will 
be taken as the visual acuity of the poorer eye.  When such a 
difference exists, close attention will be given to the 
likelihood of congenital origin in mere refractive error.  
38 C.F.R. § 4.75.  

In evaluating disability due to loss of visual acuity, if 
correctable vision in one eye is 20/70 (6/21), and is 20/50 
(6/15) in the other eye, a 20 percent evaluation is assigned.  
When correctable vision is 20/50 (6/15) in each eye, a 
10 percent evaluation is assigned  38 C.F.R. § 4.84a, 
Diagnostic Code 6078.  When correctable vision is 20/50 
(6/15) in one eye and 20/40 (6/12) in the other eye, a 
10 percent evaluation is assigned.  When correctable vision 
in each eye is 20/40 (6/12), a noncompensable evaluation is 
assigned.  38 C.F.R. § 4.84a, Diagnostic Code 6079.  Inasmuch 
as the September 2000 findings revealed that the appellant's 
best corrected distant vision was 20/30 for the right eye and 
20/60 for the left eye, the Board finds that her papilledema 
of the eyes meets the criteria for a 10 percent rating based 
on the degree of visual acuity currently shown.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and assigned a noncompensable evaluation for her 
papilledema of the eyes by the January 2000 rating decision, 
and her current appeal was based on that rating, the Board 
must consider staged ratings under Fenderson.  After 
reviewing the evidence since service, the Board has 
determined that, notwithstanding the best corrected visual 
acuity findings of 20/20 in the right eye and 20/40 in the 
left eye at the May 1998 VA eye examination, the findings 
from the May 1998 VA medical examination revealed best 
corrected visual acuity to be 20/30 in the right eye and 
20/50-1 in the left eye, which satisfy the criteria for a 10 
percent rating under Diagnostic Code 6079.  Therefore, the 
Board concludes that the appellant warrants a 10 percent 
rating for her papilledema of the eyes from the date of the 
grant of service connection for the disorder, December 23, 
1997, which is the day after she discharged from service.  


ORDER

Increased ratings are denied for hallux valgus of the left 
and right great toes, chronic dermatitis of the scalp and 
buttocks.  

A 10 percent rating for papilledema of the eyes is granted 
from December 23, 1997, subject to the laws and regulations 
governing the award of VA monetary benefits.  


REMAND

At the May 1998 VA medical examination, the examiner noted 
that the appellant reported a history of chronic vaginal 
yeast infections and that evaluation of the genital area 
revealed a mild, non-foul smelling vaginal discharge.  The 
examiner, however, suggested and recommended that the 
appellant undergo a special gynecological examination.  
Review of the claims file does not show that such examination 
has been performed.  A February 2001 VA outpatient record 
noted that a pap smear revealed moderate inflammation and 
reactive cellular changes.  

At her March 2001 hearing, the appellant testified that she 
had a cyst inside her cheek near the tongue, which had been 
initially diagnosed in service.  Service medical records show 
that the appellant had a complaint of a small lump under the 
left side of her tongue in September 1991.  Review of the 
claims file does not reveal that the appellant's service 
dental records have been associated with the claims file, or 
that she has undergone examination to determine whether she 
has a cyst in her mouth and, if so, its etiology.  

Because of the change in the law brought about by the VCAA, a 
remand is required as to the issues of entitlement to a 
compensable rating for a chronic vaginal infection disorder 
and entitlement to service connection for a cyst of the left 
side of the mouth for the purpose of complying with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, supra.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Additionally, the Court has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the issues of entitlement to a compensable 
rating for a chronic vaginal infection disorder and 
entitlement to service connection for a cyst of the left side 
of the mouth are REMANDED for the following actions:  

1.  The RO should contact the appellant and 
request that she provide the names and 
addresses of any health care providers from 
whom she has received treatment for her vaginal 
and cystic problems since service, and, if 
possible, specify the appropriate dates of 
treatment.  Then, after any necessary 
authorization is obtained from the appellant, 
the RO should obtain copies of all treatment 
records for the appellant from the health care 
providers identified and associate them with 
the claims file.  

2.  The appellant should be afforded a VA 
gynecological examination for the purpose of 
determining the severity of her chronic vaginal 
infection disorder.  The claims folder and a 
copy of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  He should be requested to 
identify the degree of functional disability 
attributable to the disorder, and he should 
provide complete rationale for all conclusions 
reached.  

3.  The appellant should be afforded an 
appropriate examination in order to determine 
to determine the diagnosis and likely etiology 
of any mouth cysts.  The claims folder and a 
copy of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  He should be requested to express 
an opinion as to whether it is at least as 
likely as not that the appellant has a cyst in 
the mouth that is related to her period of 
military service.  The examiner should provide 
complete rationale for all conclusions reached.  

4.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which hold that (1) 
[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

5.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claims of entitlement to a 
compensable rating for a chronic vaginal infection disorder 
and entitlement to service connection for a cyst in the left 
side of the mouth.  If the benefits sought on appeal remain 
denied, the appellant and her representative should be 
furnished a Supplemental Statement of the Case, and they 
should be afforded the appropriate period of time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives her due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND, and the appellant is not required 
to undertake any additional action until she receives further 
notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

